- provide by MZ Technologies FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedDecember 08, 2011 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On November 2011 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 1 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On November 2011 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 127,532 0.01 0.01 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Concórdia Sell 11/07/2011 100 35.80 3,580.00 Share Common Concórdia Sell 11/29/2011 100 35.00 3,510.00 Share Common Concórdia Sell 11/29/2011 100 35.10 3,520.00 Share Common Concórdia Sell 11/29/2011 100 35.20 3,520.00 Share Common Concórdia Sell 11/30/2011 100 35.20 3,520.00 Share Common Bradesco Sell 11/03/2011 7.300 35.10 256,230.00 Share Common Bradesco Sell 11/03/2011 3.500 35.11 122,885.00 Share Common Bradesco Sell 11/03/2011 5.300 35.12 186,136.00 Share Common Bradesco Sell 11/03/2011 6.000 35.14 210,840.00 Share Common Bradesco Sell 11/03/2011 900 35.15 31,635.00 Share Common Bradesco Sell 11/03/2011 2.600 35.18 91,468.00 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 101,432 0,01 0,01 2 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On November 2011 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 27.85 27.85 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common FATOR Sell 11/03/2011 57.200 35.3107 2,019,775.00 Share Common FATOR Sell 11/07/2011 90.000 35.7491 3,217,411.00 Share Common FATOR Sell 11/08/2011 53.200 35.7945 1,904,267.00 Share Common Bradesco Sell 11/01/2011 280.000 35.01 9,802,800.00 Share Common Votorantim Sell 11/03/2011 280.000 35.24 9,867,200.00 Share Common Credit Suisse Sell 11/04/2011 167.000 34.94 5,834,980.00 Share Common BTG Sell 11/10/2011 344.500 34.85 12,005,825.00 Share Common HSBC Sell 11/11/2011 345.900 34.69 11,999,271.00 Share Common BES Sell 11/14/2011 174.300 34.37 5,990,691.00 Share Common Votorantim Sell 11/16/2011 171.000 34.22 5,851,620.00 Share Common Banif Sell 11/30/2011 338.500 35.45 11,999,825.00 Share Common Fator Buy 11/23/2011 21.700 33.85 734,530.00 Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind Total Share Common 240,691,326 27.59 27.59 3 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On November 2011 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 14,020 0.00 0.00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 14,020 0.00 0.00 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 08 , 2011 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
